 1

 2

 3

 4

 5

 6

 7

 8                                                              The Honorable Benjamin Settle
 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT TACOMA
11                                                        NO. 3:18-CV-05330-BHS
          ALLEN CHALFEN
12                                                        STIPULATED ORDER OF
                                  Plaintiff,              DISMISSAL OF DEFENDANT
13                                                        CLARK COLLEGE
                 v.
14                                                        NOTED ON MOTION
          CLARK COLLEGE,                                  CALENDAR:
15                                Defendant.
                                                          October 21, 2019
16
                                                          (Clerk’s Action Requested)
17

18
              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,
19
     ALLEN CHALFEN, acting by and through his attorney DAVID GRIGGS, and Defendant,
20
     acting     by    and   through   ROBERT   W.       FERGUSON,    Attorney    General,     and
21
     EL SHON RICHMOND, Assistant Attorney General, that the above-entitled action as to state
22
     //
23
     //
24
     //
25
     //
26


          STIPULATED ORDER OF                       1            ERROR! AUTOTEXT ENTRY NOT DEFINED.
          DISMISSAL OF DEFENDANT
          CLARK COLLEGE
          -- NO. 3:19-CV-05330-BHS
 1   Defendant CLARK COLLEGE may be dismissed with prejudice and without costs, this matter
 2   having been fully settled and compromised between the Plaintiff and Defendant State of
 3   Washington.
 4         DATED this 21st day of October 2019.
 5                                           ROBERT W. FERGUSON
                                             Attorney General
 6

 7
                                               /s/ El Shon Richmond ___________________
 8                                           EL SHON D. RICHMOND, WSBA No. 26813
                                             Assistant Attorney General
 9                                           Attorney for Defendant
                                             PO Box 40126
10                                           Olympia, WA 98504-0126
                                             ElShonR@atg.wa.gov
11

12

13
                                               /s/ David Griggs       ___________________
14                                           DAVID GRIGGS, OSB NO. 98243
                                             Attorney for Plaintiff Allen Chalfen
15                                           4900 SW Griffin Dr., Ste. 165
                                             Beaverton, OR 97005
16                                           david@griggslawpc.com
17

18

19

20

21

22

23

24

25

26


       STIPULATED ORDER OF                        2           ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DISMISSAL OF DEFENDANT
       CLARK COLLEGE
       -- NO. 3:19-CV-05330-BHS
 1                                                ORDER
 2          THIS MATTER having come before the undersigned judge of the above-entitled Court,

 3   based on the foregoing stipulation, now, therefore,

 4          IT IS HEREBY ORDERED That Defendant CLARK COLLEGE shall be dismissed

 5   from the above-entitled action with prejudice and without costs or interest to any party. As all

 6   parties have now been dismissed, this matter is hereby dismissed with prejudice.

 7          DONE this 22nd day of October 2019.

 8

 9

10
                                                           A
                                                           BENJAMIN H. SETTLE
                                                           United States District Judge
11

12

13

14

15    Presented by:                                        Approved as to Form and
                                                           Notice of Presentation Waived:
16    ROBERT W. FERGUSON
17    Attorney General                                     GRIGGS LAW GROUP, PC

18
     /s/ El Shon Richmond____________________                /s/ David Griggs_________________
19   EL SHON RICHMOND, WSBA No. 26813                      DAVID GRIGGS, OSB No. 98243
     Assistant Attorney General                            Attorney for Plaintiff Allen Chalfen
20   Attorney for Defendant                                4900 SW Griffith Dr., Ste. 165
     PO Box 40126                                          Beaverton, OR 97005
21
     Olympia, WA 98504-0126                                david@griggslawpc.com
22   ElShonR@atg.wa.gov

23

24

25

26


       STIPULATED ORDER OF                             3               ERROR! AUTOTEXT ENTRY NOT DEFINED.
       DISMISSAL OF DEFENDANT
       CLARK COLLEGE
       -- NO. 3:19-CV-05330-BHS
